Case 5:19-cv-05050-PKH Document 1 Filed 03/14/19 Page 1 of 4 Page|D #: 1

Us DISTRICT COURT
WESTERN DIST ARKANSAS
FH.ED

MAR 1 ll 2019

DOUGLAS F. YOUNG, Clerk
IN THE UNITED STATES DISTRICT COURT FOR THEBy

WESTERN DISTRICT OF ARKANSAS Del’“’YC‘°rk
FAYETTEVILLE DIVISION

UNITED STATES ()F AMERICA for the
Use and Benefit of IHP INDUSTRIAL INC.

Plaintiff,

/7> 569 //f//

AEGIS SECURITY INSURANCE
COMPANY

\/\-/`/\./`/\-/\/\-/\./\-/V

Defendant.

ORIGINAL COMPLAINT

Comes now the Plaintiff, United Statesl of America for the Use and Benefit of IHP
Industrial Inc. (“Use Plaintift” or “IHP”), pursuant to 40 U.S.C.A § 3133, el seq. (“the Miller
Act”), and hereby files this Original Complaint against AEGIS Security Insurance Company
(“AEGIS”) to seek payment under a payment bond issued by AEGIS in relation to a federal
construction project at the VA Hospital in Fayetteville, Arkansas. In support hereof, Use
Plaintiff alleges:

PARTIES AND JURISDICTI()N

l. Use Plaintiff IHP is a Missouri corporation With its principal place of business
located at St. Joseph, Missouri. IHP is authorized to conduct business in the State of Arkansas,
Where its offices are located in Sherwood, Arkansas.

2. Defendant AEGIS is a foreign corporation authorized and existing under the laws

of the State of Pennsylvania, duly authorized to engage in the business of executing surety

6613893

Case 5:19-cv-05050-PKH Document 1 Filed 03/14/19 Page 2 of 4 Page|D #: 2

bonds, With its principal office and place of business in 4507 N. Front St., Suite 200, Harrisburg,
Dauphin County, PA 17110. AEGIS is authorized to conduct business in this State and may be
served via its registered agent, Jon Adams, at 10 N. Shackelford Plaza, Suite 200, Little Rock,
Arkansas 72211.

3. This action arises, and this Court has personal and subject matter jurisdiction and
has proper venue, under the Miller Act, 40 U.S.C.A § 3133(b)(3).

ALLEGATIONS

4. At relevant times, BES Design/Build, LLC (“BES”) contracted With the United
States of Arnerica (the “Contract”) to furnish materials and perform the labor for the construction
and/or remodel of one or more buildings and/or public Works of the United States, inter alia, a
project called the Renovate 3-B Clinic Step-DoWn Unit 564-14-102-VA256-15-C-0121, at the
Veterans Administration “VA” Hospital in Fayetteville, Arkansas, Project: 15527 (the
“Project”).

5. On or about October l6, 2015, pursuant to the terms of the Contract, BES, as
principal, and AEGIS as surety, executed and delivered to the United States of America its
Payment Bond No. 10 026 688 in the penal sum of $l,865,864.00, OMB Control Number: 9000-
0045, conditioned as required by the Miller Act, for the protection of all persons supplying labor
and materials in the prosecution of the Work provided for in the Contract (the “Bond”). A true
and correct copy of the Bond is attached hereto as Exhibit A.

6. On or about December 7, 2017, BES and IHP entered into a subcontract, Contract
No. SC-15527-032, Whereby IHP agreed to furnish certain labor and materials, including

plumbing fixtures and medical gas, required for the Proj ect, in accordance With the specifications

Case 5:19-cv-05050-PKH Document 1 Filed 03/14/19 Page 3 of 4 Page|D #: 3

contained in the Subcontract, for the initial consideration of $94,500.00 (the “Subcontract”). A
true and correct copy of relevant portions of the Subcontract is attached hereto as Exhibit B.

7. IHP timely performed its obligations, providing materials and labor under the
Subcontract from the period ending January 25, 2018 through March 28, 2018, at which time
IHP’s work was suspended at BES’s direction ~ due to no fault of IHP. IHP complied with all
relevant terms and conditions in the Subcontract so as to warrant payment to IHP from BES.
Including appropriately executed change orders, the adjusted contract price for IHP’s work
completed through March 28, 2018, is $97,712,31.1

8. To date, IHP has provided labor and materials, including plumbing, fixtures, med
gas, labor and other requirements under the Subcontract and as required for the Proj ect.

9. BES has not paid IHP any amount for said labor and materials, leaving a current
balance owed to IHP of $97,712.31.

10. Notwithstanding IHP’s proper demands for payment and offers to resume work
once certain predicate work has been completed by BES, BES has wrongly refused to pay lHP,
and there is now justly due and owing to IHP the sum of $97,712.31, the same being the
reasonable value of the labor performed and materials supplied by IHP to the Proj ect.

11. BES breached the Subcontract by failing and refusing to pay IHP the moneys due
to it, as set forth above.

12. IHP has satisfied all conditions precedent for the bringing and maintenance of this

action under the Miller Act against AEGIS.

13. This action is filed within one year of March 28, 2018, the last date of work
performed on the Project pursuant to the Subcontract. More than ninety (90) days have expired

since IHP provided it material and labor, without'payment by BES.

 

‘ The adjusted total Subcontract price is higher, after properly executed change orders.

3

 

 

Case 5:19-cv-05050-PKH Document 1 Filed 03/14/19 Page 4 of 4 Page|D #: 4

14. AEGIS is liable for all amounts IHP is owed by BES for IHP’s materials and
labor provided pursuant to the Subcontract - whether based on BES’s breach of contract or
pursuant to an alternate equitable theory, including quantum meruit

15. Judgment should be entered against AEGIS for all sums established by IHP‘ at
trial.

16. IHP reserves the right to amend this Complaint, to assert additional damages
against AEGIS or BES, to seek declaratory relief based on BES’s wrongful suspension of IHP’s
work and to establish its rights to resume work and/or recover compensation for amounts BES
has previously or may hereafter wrongly prevent it from recovering under the Subcontract.

17. IHP requests a jury trial on all issues so triable.

WHEREFORE, the United States of America for the Use and Benefit of IHP Industrial
lnc., by and through its undersigned counsel, hereby prays for judgment against AEGIS Security
Insurance Company for the sum of $97,712.31, or Such other amount established by the proof,
together with pre- and post-judgment interest from March 28, 2018 and through satisfaction of
any judgment rendered herein, for the costs of this action, including reasonable attorney fees, and
for such other relief to which it is entitled.

Respectfully submitted,
IHP INDUSTRIAL INC., Plaintiff

@dttlll@

J itn M. scott (AR Bar NO. 97202)
NNER & WINTERS, LLP
4375 N. Vantage Dr., Suite 405
Fayetteville, AR 72703
Telephone: (479) 582-5711
Facsimile: (479) 587-1426

j scott@cwlaw.com

Case 5:19-cv-05050-PKH Document 1-1 Filed 03/14/19 Page 1 of 4 Page|D #: 5

Bond NO. 810 026 688

 

 

 

 

 

 

 

 

 

 

 

 

unreliable areequ umw marihuana `
__ PAYMENr sons wm ' “"’° °’ °' OMB Number: noonan j
l 1399 MSW¢="OM an reversal october 15_ 2015 Explretion Date: 6!30!2016

PAPERWORK REDUC‘HON ACT STATEMENT.' Pubitc wrden for this collection of tntmatton le dimith w average 60 minutes
instructing the time for renewing imtruolions. searching ala sowoeo, gamean and maintaining tile data needed. and completing advert/twa
separation of lntvnnalion. Sean comments regarding this braden estimate or a other aspects of title collection of inform mm sp eetlons for redu
Hb#§.e& ionl;l'sécs;ag{]ag Sorvloes Mmln stratton Regulatmy Secrelariet MVGB)RC 9000»0045, Olnee of Gn Aoq tionggoeey.taoti F Srreo
_~L__.§S_.A_,...__...'r
PRnlclPAL medium mora/nm omni TYPE on oReAermoN manor

BES oestgn/eund, LLC m ‘"°"”°"*L m "*‘“'"E"s""’

736 ded;e street m JoiN‘rvENwRE EX‘J§H`GXAOO( LLC

Fairhope, AL 36532 srA'rEoFmoonPoaAnoN

AL
r

sumvuss; woman alabama addressrw PENAL SUM OF BOND (Whale numbers oniy,l

Aegis Security |nsurance Company M'mc' m bus m m mm mw cwa

P. o. eox 3153 1 865 854 °°

Harrlsburg, PA 17105 °°"'m’ ms °°"'""°' "°'

vAzseleoom
September 21, 2015 Purohm Roquosin=o No. sea-camco

 

 

 

OBL|GAT|ON!

We, the Principai and Suety(ies). are itn'nty bound to the United States of Amerlca (heremetier called the Gavemment) in the above penal

sum. For payment of the penal sum, we bind ourselvss, our heirs, executors, administrators and successors iotntly and severa§y. i-lowever,

where the Suret.ies are corporations ecung as co»suretles, we, the Suretles, bind ourselves in such sum 113an end eeverally" as well as

'severally" only for the purpose of allowing a joint action or actions against any or allot us. For ali other purposes, each Surety hinds ltse¥,

totally and severally with the Frincipel, for the payment of the sum shown opposite the name of the Surety. if no limit is indicated the limit of
l - .\ iab||ity is the full amount of the penal sum‘

‘ 3 corrolnons:.

The above obligation is void if the Prlnoipal promptly makes payment to ali persons having a direct relationship with the Prinalpai or a
submntraetor of the Princlpal for lumlshing tabor. material or both in the prosecution of the work provided for ln the contract identitle above,
and any authorized modiiicetlons of the contract that subsequently are mede. Netiee of those modifications to the Surely(ies) are waived

VWTNESS:
The Prinoipat and Surely(ies) executed this payment bond end aillxed weir seals on the above dete.

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

    

 

 

 

 

 

 

'§E§oosrgni§md, LLc o*n` l')l'cn=AL
1. 2. a.
slerimlns(e) V/ .
/t rem two -C°fl>erlate

NME( 71. 2. a. '. See ._
'mu-:(ss)) a Wm. Watter B lion / 4
Partner `
/ ND|V!DU SURETY lES
1. 2.
aware 1. 2.
__ *_ :
cone rests err ss _
times Aegls Security insurance Company S¥;E$°N§-'/ \J\WT
< wmc-83 R O. Box 3153 , Harrlsburg_,fA 17105 A 35 0.090
` § sreNA~runers) ’ » i
‘ 4 3 %Sg;‘ . menard v. nobos, Jr.
mm Attomey-in-Fact §
supreme non Loclv. nevnopucnon S?ANDARD FORM ZSA (REV. 812014) ,
"'"‘°""“°"“*‘°"‘"°" members ny GsA-FAR (4a an) sa.zzzs(c) 3
l
l

EXH|B|T

A

Blumherg No. 5208

 

 

'\.

Case 5:19-cv-05050-PKH Document 1-1

Filed 03/14/19 Page 2 of 4 Page|D #: 6

 

CORFCRATE SURETY(|ES) {Conl'lnuod)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N%MR:;$ leran or= nrc. LtAeierY unit
m w 3
§ sierrArunr~:{s) 1` '2' Corpor'ate
3 Seal
m Mit 1- z
_......Qil"°’
o games sWEor=mo. |Lreerurvurrrr
mem s
§ sremrunsrs) " 2' Comorate
:: 1 Seal
rim a . 2.
°° mv.Eéa>
n MS rmrsor=r~o. maru?~rurrrr
s
E srsnrnunsrs; " 2' Corporate
m Seel
3 rowan 1. 1
mont
must rsrArr-:or=rno. unermvurrir
w ripeness
§ sroNA'rueersi 1' 2- Corporate
= Seal
~» M‘ 1- »»
"Y‘¢
worse s'rArEoFmo maturiqu
u. ripeness ~ s
§ ereNAwners) " ’~ Corporate
Seal
53 NAME a 1. 2.
1
('D*P¢¢) J_
m we sra'r'='or~'mo. LrAes.nYr.mrr
3553 s
§ mquarer " 2' Corporate
= me 1 ,_ seal
o .
m Tmé§,
(7)1”¢)
INSTRUCFIONS

t. Thls iorm. far the protewon of persons supplying labor and materlal. le
used when a payment bond le requt'od under 40 U.S.C. Chepier 81.
Subchapter ilt, Bonde. Arry deviation from this term veil wqutre the written
approval of the Adminlstralor of General Sorvioes.

2. insert the full legal name and business address ot the Prindpai in the
space designated "Prlnolpal' on the face of the toml- .An authorized person
shall sign the bond. Any person signing in e representative espoon (e.g., on
attorney-irr-iaot) must furnish evidence of authority ll that representative is not
a member ot the firm. partnership, or joint venture, or an oilloer of the
eorporwon lnvalved.

3. (a} Corporatlone executing the bond as sureties must appear on the
Deperlrnent of the Treasury‘e list of approved miles and must riot within the
lmiletion Bsted thereln. Where more than one corporate surety ls involved.
lhelrnameeend eddreeses shal eppeorlnthe opeoee(SuretyA. SuretyB.
etc.) headed "CORFORATE StiRETY(lES),"

in the space designated "SURETY(!ES)' on the face of the iorm. insert only
the letter ldentltloelion olthe sureties.

G>) Where hdlvldue| sureties are lnvomd, a irode Afiidevit ot
individual Surety (Starrderd Fonn 28) for each individual surety, shall
accompany the hond. The Govemrnent may require the surety to furnish
additional substanhatlnp information concerning their Hnanetal oapebliity.

4. Corporatione presenting the bond shall ofl'rx their corporate seato.
individuals shed execute the bond opposite the words "Corporete Seei', end
shall ellix on adhesive sept d mooted in Mahe. New Hempshire, or any
other luriedlotlon requirim adhesive seals.

iType#ienameandh`tieofeadrpemonsigningthisbondinthospaee
provident

 

 

STANDARD FORM 25A (REV. 8!2014) BACK

 

 

 

l

1

_- ` ' "`\ KNOW ALL MEN BY THESE PRESENTS, THAT AEGIS SECUR[T¥ INSURANCE COMPAN¥ does hereby make, constitute and

../

Case 5:19-cv-05050-PKH Document 1-1 Filed 03/14/19 Page 3 of 4 Page|D #: 7

,'l . .

AEGlS SECURITY INSURANCE COMPANY
POWER OF ATTORNEY

l appotut: Rlchard V. Dobbs, Jr.

Surety Bond Number: 810 026 688
Principal: BES Design/Bulld, LLC

Oblig¢€¥ usA, Depanmmr ofvexerans At¢axrs. veterans mann Aamtmsrranon. Nerwom contracting owe 1a

its true and lawful Attomey-ln~l?aet, to make, execute and deliver on its behalf surety boods, undertaking and other instruments of similar
nature as follows: $2.5 MILLION

Thls Power ot'Attomey ls granted and sealed under and by the authority of the followlng Reaolutlon adopted by the Board of Dlrectors of
the Company on the 4th day ofFebmary 1993.

“Resolved, 'Ihat the Presr'dent, any Vloe President, the Secretary and any Aseistant _Seerdary appointed for that purpose by the othoer in
charge ofsurety operations shall each have authority to appoint individuals as Attomey~in»¥act or under other appropriate titles with
authority to execute on behalfot` the Company, fidelity and surety bonds end other documents of similar character issued by the Company tn
the course of its business. On any instrument making or evidencing such an appointment the signatures may be affixed by facsimile. On
any instrument conferring such authority or on any bond or undertaking of the Company, the seal or facsimile thereof may by lmpoud or
ftx;;tf;rklln any other manner reprodueed; ptov£ded, however, that the seal shall not be necessary to the validity of any such instrument or

un 'ng.”

“Rcsolved, That the signature of each of the following officers; Presldent. Vlec Presldent, any Asslstant Vlce Presideng any Secretary or
Assistant Seeretary and the seal of the Company may be a&ixed by facsimile to any power ot`Attorney or to any Certificate relating thereto,
appointing Reeldent Vlee Presldents, Reatdent Assistant Secretarles or Attorneys~ln~¥aet for the purpose only of executlng and attesting
bonds and undertaking and other writings upon the Company and any such power mqulred and certified bysueh facsimile signature and
facsimile seal shall be valid and binding on the Companyln the future with respect to anybond or undertaking to which lt is attached

lN W!TNESS WHEREOF, AEGIS SECURITY lNSURANCE COMPANY has caused its official seal to be hereunto affixed and these
v presents to be signed by its Pre¢ldent this thh day of .luly 2010.

A`.EGIS SECURITY INSURANCE COMPANY

 

BY:
DARLEEN J. FRITZ
Presldent
Commonwea|th ofPennaylvania }
} s.s.: Harrishurg
County of Dauphin }

On this 19th day ofJnly 2010 before me personally came Darleen I. Fritz to me known, who being byrne duly sworn, did depose
and say that she is Pmident of AEGIS SECURI'I'Y lNSURANCE COMPAN'Y, the corporation described herein and which executed the
above instrument; that she knows the seal ol‘the said corporation that the seal affixed to the said instrument is such corporate seal; that it
was so mixed by order of the Board of Dlrectors of said corporation and that she signed her name thereto by like order.

fineng

REBECCA LlDDlCK
Nol!ry Publlc
My Cornmission Expirea July 2$, 2017

I, the undeeslgned, Asslstant Seeretary ofAEG!S SECURITY`INSURANCE COMPANY, o Fennsylvanla corpomtlou, D0 HEREBY y
CERT.¥FY that the foregoth attached Power ot’Attomey remains ln,tlx|l force and has not been_revoked: and tlxrthecmore that the -
Reeolutlon of the Board oEDlrectors, set forth in the said Power ofAttomey. is now in force.

 

 

Slgnod and sealed ot the City ofHarrlsburg, in the Cormnoawealth of?ennsylvanla, dated this 15”1 day of OCfObeV. 2015

Md.lw{

DEBORAH A. GOOD
Se¢retary

  

 

 

 

 

Case 5:19-cv-05050-PKH Document 1-1 Filed 03/14/19 Page 4 of 4 Page|D #: 8

' r` . .
1
\
v

 

 

 

 

 

 

 

AEG|S SECUR|TY lNSURANCE COMPAN¥
STATUTORY STATEMENTS OF ADMITTED ASSETS. LiABiLiTlES AND CAFlTAL AND SURPLUS
DECEMBER 31, 2014 AND 2013
‘ i"
2014 2013
ADM|TTED ASSETS
Bonds $ 42,472,807 $ 16.702,092
Preferred stocks 600,815 665.128
Common stocks - non~affiliate 8.503.670 12.911,897
Common stocks - affiliate 15,856,804 15,417,481
Morigage loans on real estate - 366,447
Real estate occupied by the company, net _ 2,218,922 2,284,797 ~
Real estate held for sa|e, net - 209,000 k
Cash and short-term investments 13,968,422 33,187,670 ~
Other invested assets 1,198,468 2,07&454
Total cash and invested assets 84,619,908 83,816,966
Accrued investment income 454.351 233,990
Premium receivable 10,015,497 9,455,707
Reinsurance recoverable on paid losses ’ 2,864,564 1,488,869
Contract surety ~ funds administration receivable ~ 1,130,348 ’
Net admitted deferred tax asset ~ 2,055,946 1,679,200
Other assets 53,875 54,120
Receivab|e from parent, subsidiaries and affiliates 402 358 - `
Total assets § 150!166!499 $ 97!§`5'9!§§ §
l
l
{' § LtABiLlTlES AND CAP|‘¥AL AND SURPLUS
` / uabitities:
i.osses $ 13,422,255 $ 13.870,615
Loss adjustment expenses 3,677,363 2,932.293
Reinsurance payable on paid loss and loss adjustment expense 837,825 935,564
Commissicns payable 1,782,604 408,592
Accounts payable and accrued expenses 645,488 540,676
Accrued:
Taxes, licenses and fees 520,901 394,999
Federal income taxes 28,329 262,694
Uneamed premiums 21,100,270 20,036,359 , '_
Advance premiums 7.900 240,207
Cedecl reinsurance premiums payable 1,823,329 2,811,785
Amounts withheld for amount of others 3,882,418 3,790,081
Payable for securities 141,567 -
Payable to aftiliate , - 150,300
Total llabiities 47,870,227 46,374.165
Capita| and surplus:
Common stock, par value $1.40 per share; 5,000.000 shares 5
authorized, 3,000.000 issued and outstanding ' 4,200.000 4,200,000 ‘
Pald-in surplus 5,266,827 5,266,827
Unassigned surplus 43,129,445 42.018,208
_ Total capital and surplus 52,596,272 51,4851035
l
"` Total llabillties, capitai and surplus $ 100,466,499 $ 97.859,200

 

 

 

 

5

DocuSign Enveqi)§`es|%: §A'Al`l-gl;tQX-_ZQ§BQ%QLE&EE&QQ§QQW%m 1_2

_
DES|GNIBU|LD

BES Design Build, LLC
766 Middle St.

Fairhope. Aiabama 36532
Phone: (251) 990-5778

Filed 03/14/19 Page 1 of 18 Page|D #: 9

Contract
SC-15527-032

Project: 15527 - AR - Fayeitevi|ie -Renovate 33 C||nlc Step-Down' Unit -
564-14-102 -VA256-15-C-0121

1100 N. Coilege Ave

Fayettevi|le. Arkansas 72703

Fa)C (251) 990-3716

 

 

 

Plumbrng & Med Gas

oATE cREATEo: woo/2017

coNTRAc‘r compasz rHP rndustriar, rnc. - utue Rocr< CREATF-D BY= .raremy Aean'si (eEs oulgnraurrd,
3201 Eaat Krehl Avenue -.FB" LLC) "
seme- Sh¢rwood. AR 72120 166 Middre st
Wan.ms r=arrhope. Alabams 36532
Phone; (501) sss-er

cou'mAcr sm'us: omit Execureo: No

sTART oATe: EsrrrrArEo coanLETroN oA'rE:

erNEo coNrRAcr asceron oATs; AcruAL corrPLEnoN DATE:

oEFAuLT RErArNAeE:

sos material safety ceta sham suppu¢o: No

oascRrP'rroN:

To complete plumbing & med gas soopes per quote dowd 11121l17

rNcr.usroNs:

Plumbing lixture purchase and installation per quote
Med gas tie-ins. testing, inspection. certiiications per quote

   
  
  
    
  
  
  

SF1413 - Statement and Acknowledgment - Note this must be reported within three (3) days of contract signing
on all Trer subcontractors

Certiticate of insurance per our requirements

W-9

Buy American Act

0 SHA 10 for all laborers on the job

. TB Testing if working within a Medical Setting
“ Security Ciearance if required
Paid Sick Leave for all Federal Contractors per Executive Order 13706
Certitied Payro|i must be turned in via email every Tuesday, following the prior week of work to
(certifiedpayro|l@besdesignbuild.oom) and checked against the Superintendent's published Dai|y Report before
submitting.
Davi_s~Bacon Week|y Wages
_ Prime Contract and All Amendments
Any Required Licensing
VendorslSuppliers List - Must include all Tier Subcontractors.
Scheduling of all work to be coordinated with BES Design/Bui|d's on-site Project Superintendent
Send to BES DesignlBuild, LLC, PO BOX 2263 Fairhope, AL 36533 or accountspayab|e@besdesignbui|d.com.
lnvoices are due the 20th of each month and must include Required Lien Waivers and Required Warranties.

These are Binding Federal Legai Requirements and apply to you and all your Trered Subcontractors. ln order to ensure
timely processing of your payment applications, you must adhere to these requirements and this contract P|ease
ensure that all the above items are completed before invoicing.

EXH|B|T

01

 

5

Piinted On:12/06/2017 04 117 PM

B|umberg No. 5208

 

Pagei of17

 

! 1 - _ - - - ` 03/14/19 Pa e 2 Of 18 Pa e|D #: 10
DocuSign Envgoap§%:%$l%$F\»/A-ZOZ§SO-§D024EACKE|_8|-E8E)EOCUmem 1 2 F||ed g g

 

 

 

 

 

 

 

 

BB911770

'_

___ Contract
oEsleN/eurr_o SC~15527~032
EXCLUS|ONS:
0vertime excluded
ATYACHMENTS:

# COST CODE DESCRIPTION TYPE AMOUNT
1 22-00 00 - Plumbing P|ubming Fixtures & Med Gas Sub Lebor $ 94.500.00
Grand Tota|: $ 94,500.00

 

 

 

Page 2 of 17

Printed On112/06/2017 04 217 PM

 

`DocuSign i-Invgioa§?D:§A?iH=\A:QZ§Q-SDQ;KWE|-ESQE%SHW%]t 1_2 Filed 03/14/19 Page 3 Of 18 Page|D #: 11
*

B~ ` C°"t'a°t

DESiGN/BulLD SC-15527-032

BES Design/Build, LLC Subcontract Articles

ARTICLE l
INTENT[ONALLY LEFT BLANK

 

ARTICLE 2
SCOPE OF WORK

2.1 SUBCONTRACTOR’S WORK. The Contractor contracts with the Subcontractor as an independent contractor, to perform the
work described in Articic 16. The Subcontractor shall perform such work (hereinafter called the “Subcontractor’s Work”) under the general
direction of the Contractor and in accordance with this Agreement and the Contract Documents.

2.2 CONTRACT DOCUMENTS. Thc Contract Documents which arc binding on the Subcontractor are as set forth in Paragraph 16.5.
Upon the Subcontractor’s request the Contractor shall furnish a copy of any part of these documents Nothing in thc Contract Documents
shall be construed to create a contractual relationship between persons or entities other than the Contractor and Subcontractor.

2.3 “FLOW-DOWN PROVISIONS" arc those terms and conditions of the Primc Contract and/or Dclivery 0rder/ 'l`ask Ordcr that
also apply to the Subcontractor. A copy of the Conlraclor's agreement with the Owncr, known as the Prime Agrecmcnt (from which
compensation amounts may be deletcd), is made a part of this Agreoment and is available upon request By signing this documcnt, the
Consultant acknowledges that the Prime Agreemcnt with the Owner flows down to the Consultant’s firm, which is a stipulation in the Primc

Agrcement.
2.§ CONFLICTS. In thc cvcnt of a conflict between this Agrccment and thc Contract Documcnts, this Agrccment shall govcm.
ARTICLE 3
SCHEDULE OF WORK
3.1 TIME lS OF ESSENCE. Timc is of the essence for both partics, and they mutually agree to sec to the performance of their

respective work and the work of their subcontractors so that the entire Projcct may be completed in accordance with the Contract Documents
and the Schedule of Work. 'I`hc Contractor shall prepare the Schedulc of Work and revise such schedule as the Work progresscs.

3.2 DUTY TO BE BOUND. Both thc Contractor and the Subcontractor shall be bound by thc Schedulc of Work.
The Subcontractor shall provide the Contractor with any requested scheduling information for the Subcontractor’s Work. The Schedule of
Work and all subsequent changes thereto shall be submitted to thc Subconh‘actor in advance of the required performance

3.3 SCHEDULE CHANGES. Thc Subcontractor recognizes that changes will be made in the Schedulc of Work and agrees to comply
with such changes.

3.4 PRIORl'l`Y OF WORK. The Contractor shall have the right to decide thc time, order and priority in which thc various portions of
the Work shall bc performed and ali other matters relative to the timely and orderly conduct of thc Subcontractor’s Work. Thc Subcontractor
shall commence its work within two days of notice to proceed ortho agreed upon time from the Contractor and if such work is interrupted for
any reason the Subcontractor shall resume such work within two working days from the Contractor’s notice to do so.
ARTICLE 4
CONTRACT PRICE

The Contractor agrees to pay to thc Subcnnl:ractor for the satisfactory performance of thc Subcontractor’s Work the amount stated in Article l
subject to additions or deductions per Articlc 6.

Page 3 of 17 Printed On: 12/06/2017 04 :17 PM

Initialed

 

q 1

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 4 of 18 Page|D #: 12
DocuSign Enveio e lD; eAAF14FA-22454024_AcEa-Eacsaam1770

‘- Contract
DESlGN/BuILD SC-15527-032

Wage Determination
DAVIS - BACON ACT

Be advised that as this is a federal project therefore, the Davis-Bacon Act applies and must be strictly enforced. The Department of Labor
requires minimum pre-established prevailing wages and fringe rates be paid to workers on this site as provided in the Wage Determination
information attached to this Subcontract Agrecment Effective with the date of subcontract execution, through to final work on site, weekly
Certiiied Payroll Reports (CPRs) are required to be submitted to BESDB each week to mm§_dgg!mll@l&s_dgslgn_b_utl_d,ggm using federal
form WH-347 or similar which are to detail all crah labor and mechanics employed by Subcontracth and any lower-tier Subcontractors
working on the site of the work. If no work has been performed by the subcontractor or their lower tier subcontractors during a work week, a
"No Work" CPR must be submitted Payments to the subcontractor will be held until all compliant CPRs for the subcontractor and their lower
tier subcontractors have been received and validated covering-the period of the subcontractor's pay application. The final CPR submitted by
the subcontractor and their lower tier subcontractors must state "Final" in order for final payment to be released to the subcontractor. The
certification of the CPRs must be provided by the applicable legal employer representative of the craft labor and/or mechanics listed, and
must be notarized. The originals of all CPRs are also to be mailed to BESDB corporate offices located at: 766 Middle Street, Fairhope, AL
36532.

 

THE SERVICE CONTRACT ACT OF 1965

The provisions of The Service Contract Act of 1965 are not applicable to this project, and as such, reporting for the provisions of 'I`he Service
Contract Act of 1965 arc not required.

STATEMENT AND ACKNOWLEDGEMENT FORM (SF-l413)

Within 7 days alter award of the contract, the subcontractor shall deliver to the Contractor a completed Statement of Aclcnowledgment Form
(SF 1413) for each subcontract, including the subcontractors signed and dated acknowledgment that the following clauses:

Davis-Bacon Act, Contract Work Hours and Safety Standards Act - Overtime Compensation, Apprentices and Trainees, Payrolls and Basic
Records, Compliance with Copeland Act Requirernents, Withholding of Funds, Subcontracts (Labor Standards), Contract Termination -
Debarment, Disputes Conceming Labor Standards, Compliance with Davis-Bacon and Related Act Regulations, and Certification of
Eligibility, and such other clauses as the Owner Contracting OHicer may, by appropriate instructions, require, and also a clause requiring
subcontractors to include these clauses in any lower tier subcontracts.

The Subcontractor shall also have all lower-tier subcontractors performing any construction type work under this subcontract sign and return
a completed Statement of Acknowledgment Form (SF 1413) acknowledging the aforementioned clauses.

ARTICLE 5
PAYMENT

5.1 GENERAL PROVlSlONS §
5.1.1 SCHEDULE OF VALUES. The Subcontractor shall provide a schedule of values satisfactory to the Contractor and the 0wner no
more than fifteen (15) days from the date of execution of this Agreemeot.

5.1.2 ARCHITECT VERIFICATION. Upon request the Contractor shall give the Subcontractor written authorization to obtain directly
from the Architect the percentage of completion certified for the Subcontractor’s Work.

5.1.3 PAYMENT USE RESTRICTION. Payment received by the Subcontractor shall be used to satisfy the indebtedness owed by the
Subcontracth to any person furnishing labor or materials for use in performing the Subconh‘actor’s work on this project before it is used in
any other manner.

5.1.4 PA¥MENT USE VERIFICAT[ON. The Contractor shall have the right at all times to contact the Subcontractor’s subcontractors
and suppliers to ensure that the same are being paid promptly by the Subcontractor for labor or materials furnished for use in performing the
Subcontractor’s Work.

5.1.5 PARTlAL LElN WAIVERS AND AFFIDAVITS. As a prerequisite for payment, the Subconvactor shall provide in a form
satisfactory to the Owner or the Contractor, partial lien or claim waivers and affidavits ii'om the Subcontractor, and its subcontractors and
suppliers for the completed Subcontractor’s Work. Such waivers may be made conditional upon payment

5.1.6 SUBCONTRACTOR PAYMENT FAILURE. Upon payment by the Contractor, Subcontractor shall promptly pay its lower-tier
subcontractors and material suppliers the amounts to which they are entitled ln the event the Contractor has reason to believe that labor,
material or other obligations incurred in the performance of the Subcontractor’s Work are not being paid, the Contractor may give written
notice of such claim or lien to the Subcontractor and may take any steps deemed necessary to assure that progress payments are utilized to
pay such obligations including but not limited to the issuance of joint checks lf upon receipt of said notiee, the Subcontractor does not (a)
supply evidence to the satisfaction of the Contractor that the moneys owing to the claimant(s) have been paid; or (b) post a bond

Page 4 of 17 Printed On: 12/06/2017 04 :17 PM

/nitia/ed Q

 

 

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 5 of 18 Page|D #: 13
DocuSign Enve¢o e lD: 6AAF14FA-22454024-AcEa-EacEBBe11770

._ ' Contract
DES|GN_/BulLD SC-15527-032

indemnifying the Owner, the Contractor, and the Contractor’s surety, if any, and the premises from such claim or lien; then the Contractor
shall have the right to withhold from any payments due or to become due to the Subcontractor a reasonable amount to protect the Contractor
from any and all loss, damage or expense including attomey’s fees arising out of or relating to any such claim or lien until the claim or lien
has been satisfied by the Subcontractor.

5.1.7 SUBCONTRACTOR ASSIGNMENT OF PAYMENTS. The Subcontractor shall not assign any moneys due or to become due
under this Contract, or under any Change Order thereto, without the written consent of Contractor, unless such assignment is intended to
create a new security interest within the scope of Article 9 of the Uniform Commercial Code. Should Subcontractor assign all or any part of
any moneys due or to become due under this Contract, to create a new security interest or for any other purposc, the instrument of assignment
shall contain a clause to the effect that the assignee’s right in and to any money due or to become due to the Subcontractor shall be subject to
the claims of all persons, firms and corporations for services rendered or materials supplied for the performance of the Work under this
Subcontract and any Change Ordcrs.

 

5.1.8 PAYMENT NOT ACCEPTANCE. Payment to the Subcontractor does not constitute or imply acceptance of any portion of the
Subcontractor’s Work.

5.2 I’ROGRESS PAYMENTS

5.2.1 APPLICATION. Subcontractor’s application for payment shall bc itemized and supported by substantiating data as required in the
contract Documents for the Contractor’s payment application Subcontractor’s application shall be notarized if required. Subcontract payment
applications may include payment requests on account of properly authorized Construction Change Directives. The Subcontractor’s progress
payment application for work performed in the preceding payment period shall be submitted to the Contractor per the terms of this
Agreement and specifically Subparagraphs 5. l . l, 5.2.2, 5.2.3, and 5.2.4 for approval of the Contractor. The Contractor shall forward, without
delay, the approved value to the Owner for payment

5.2.2 RETAINAGE/SECURITY. The rate of retainage shall be equal to the percentage retained ii'om the Contractor’s payment by the
Owner for the Subcontractor’s Work, provided the Subcontractor fumishes a bond or other security to the satisfaction of the Contractor.

If the Subcontractor has fumished such bond or security, its work is satisfactory and the Contract Documents provide for reduction
of retainage ata specified percentage of completion, the Subcontractor’s retainage shall also be reduced when the Subcontractor’s Work has
attained the same percentage of completion and the Contractor’s retainage for the Subcontractor’s Work has been so reduced by the Owner.
However if the Subco:t;actor does not provide such bond or security, the rate of retainage shall be the grater of the two, either S% or pau§l__to
themess.tetains_ the ' ,

All invoice requests require the following in order to be processed or they will be rejected:

l. Certified Payrolls as applicable

2. Lien Waivers (internal and final)

3. Invoice
Additionally, all contracts $50,000 and above require a Schedule of Values from which the subcontractor will invoice and they will be
required to list on the SOV:

Close-out documents at 5%

Final testing, inspection and acceptance at 5%

5.2.3 TXME OF APPLICAT!ON. The Subcontractor shall submit progress payment applications to the Contractor no later than the 20th
day of each payment period for work performed up to and including the ZOth day oi` the payment period indicating work completed and, to
the extent allowed under Subparagraph 5.2.4, materials suitably stored during the preceding payment period.

5.2.4 STORED MATERIALS. Unless otherwise provided in the Contract Documents, and if approved in advance by the Owner,
applications for payment may include materials and equipment not incorporated in the Subcontractor’s Work but delivered to and suitany
stored at the site or at some other location agreed upon in writing. Approval of payment applications for such stored items on or off the site
shall be conditioned upon submission by the Subcontractor of bills of sale and applicable insurance or such other procedures satisfactory to
the Owner and Contractor to establish the Owner’s title to such materials and equipment or otherwise protect the Owner’s and Contractor’s
interest therein, including transportation to the site.

5.2.5 TIME OF PAYMENT. Progress payments to the Subcontractor for satisfactory performance of the Subcontractor’s Work shall be
made no later than fourteen (14) days after the Contractor receives payment from the Owner for the Work performed for the invoicing period.

5.2.6 FAYMENT DELAY. lf for any reason not the fault of the Subcontractor, the Subcontractor does not receive a progress payment
from the Contractor within seven (7) days atter such payment is due, as defined in Suopmagmph 5.2.5, then the Subcontractor, upon giving
an additional seven (7) days written notice to the Contractor, and without prejudice to and in addition to any other legal remedies, may stop
work until payment of the full amount owing to the Subcontractor has been receivcd. To the extent obtained by the Contractor under the
Contract Documents, the contract price shall be increased by the amount of the Subcontractor's reasonable cost of shutdown, delay, and start-
up, which shall be effected by appropriate Change Order.

lf the Subcontractor’s Work has been stopped for thirty (30) days because the Subcontractor has not received progress payments as
required hereunder, the Subcontractor may terminate this Agrcement upon giving the Contractor an additional seven (7) days written notice.

5.3 FINAL PA¥MENT

Page 5 of 17 Printed On: 12/06)`2017 04 117 PM

Inifl`aled

 

 

1

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 6 of 18 Page|D #: 14
DocuSign Envelo e io; eAAF14FA-22454024»AcEa-EacEBBQ11170

- Contract
oEslGN/BulLo SC-15527-032

5.3.1 APPLICATlON. Upon acceptance of the Subcontractor’s Work by the Owner the Contractor, and if necessary, the Architect; and
upon the Subcontractor furnishing evidence of fulfillment of the Subcontractor’s obligations in accordance with the Contract Documents and
Subparagraph 5.3.2, the Contractor shall forward the Subcontractor’s application for final payment without delay.

5.3.2 REQUIREMENTS. Before the Contractor shall be required to forward the Subcontractor’s application for final payment to the
Owner, the Subcontractor shall submit to the Contractor:

(a) an affidavit that all payrolls, bills for materials and equipment, and other indebtedness connected with the Subcontractor’s Work for
which the Owner or its property or the Contractor or the Contractor’s surety might in any way be liable, have been paid or
otherwise satisfied;

(b) consent of surety to final payment, if required;

(c) satisfaction of required closeout procedures;

(d) certification that insurance required by the Contract Documents to remain in effect beyond final payment pursuant to Paragraph
13.4 is in effect and will not be cancelled or allowed to expire without at least thirty (30] days’ written notice to the Contractor
unless a longer period is stipulated in the Contract; and

(e) other data if required by the Contractor or Owner, such as receipts, releases, and waivers of liens to the extent and in such form as
may be designated by the Contractor or Owner. Final payment shall constitute a waiver of all claims by the Subcontractor relating
to the Subcontractor’s Work, but shall in no way relieve the Subcontractor of liability for the obligations assumed under Paragraph
9.l 0, or for faulty or defective work appearing after final payment

 

5.3.3 TlME OF PAYMENT. Final payment of the balance due of the Contract Price shall be made to the Subcontractor:
(a) upon receipt of the Owner’s waiver of all claims related to the Subcontractor’s Work except for unsettled liens, unknown defective
work, and noncompliance with the Contract Documents or warranties; and
(b) within seven (7) days after receipt by the Contractor of final payment form the Owner for such Subcontractor’s Work.

5,3.4 FINAL PAYMENT DELAY. if the Owner or its designated agent does not issue a certificate for Final Payment or the Contractor
does not receive such payment for any cause which is not the fault of the Subcontractor, the Contractor shall promptly inform the
Subcontractor in writing. The Contractor shall also diligently pursue, with the assistance of the Subcontractor, the prompt release by the
Owner of the final payment due for the Subcontractor’s Work. At the Subcontractor’s request and expense, to the extent agreed upon in
writing, the Contractor shall institute reasonable legal remedies to mitigate the damages and pursue payment of the Subcontractor’s final
payment including interest thereon.

5.4 LATE PAYMENT INTEREST. To the extent obtained by the Contractor, under the Contract Documents, progress payments or
final payment due and unpaid under this Agreement shall bear interest from the date payment is due at the rate provided in the Contract
Documents, or, in the absence thereof, at the legal rate prevailing at the place of the Project.

ARTICLE 6
CHANGES, CLAIMS AND DELAYS

6.1 CHANGES. When the Contractor orders in writing, the Subcontractor, without nullifying this Agreement, shall make any and all
changes in the Work which are Within the general scope of this Agreement. Adjustments in the Contract Price or Contract time, if any,
resulting from such changes shall be set forth in a Subcontract Change Order or a Subcontract Construction Change Directive pursuant to the
Contract Documents. No such adjustments shall be made for any changes performed by the Subcontractor that have not been ordered by the
Contractor. A Subcontract Change Order is a written instrument prepared by the Contractor and signed by the Subcontractor stating their
agreement upon the change in the scope of the Work, adjustment in the contract Price or Schedule of Work. A Subcontract Construction
Change Directive is a written instrument prepared by the Contractor directing a change in the Work and stating a proposed adjustment if any,
in the Contract Price or Schedule of Work or both. A Subcontract Construction Change Directive shall be used in the absence of agreement
on the terms of a Subcontract Change Order.

6.2 CLAIMS RELAT!NG 'l`O OWNER. The Subcontractor agrees to make all claims for which the Owner is or may be liable in the
manner and within the time limits provided in the Contract Documcnts for like claims by the Contractor upon the Owner and in sufficient
time for the Contractor to make such claims against the Owner in accordance with the Contract Documents. The Contractor agrees to permit
the Subcontractor to prosecute a claim in the name of the Contractor for the use and benefit of the Subcontractor in the manner provided in
the Contract Doeuments for like claims by the Contractor upon the Owncr.

6.3 CLAIMS RELATING 'l`O CONTRACTOR.

The Subcontractor shall give the Contractor written notice of all claims not included in Paragraph 6.2 within thirty (30) days of the
occurrence of` the event for which claim is made; otherwise, such claims shall be deemed waived. All unresolved claims, disputes and other
matters in question between the Contractor and the Subcontractor not relating to claims included in Paragraph 6.2 shall be resolved in the
manner provided in Article l4.

6.4 ADJUSTMENT IN C()NTRACT PRICE. if a Subcontract Change Order or Construction Change Directive requires an

adjustment in the Contract Price, the adjustment shall be established by one of the following methods:
l. mutual agreement on a lump sum with sufficient information to substantiate the amount;

Page 6 cf 17 Printed On: 12/06/2017 04 117 PM

Inilialed_g

 

, x

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 7 of 18 Page|D #: 15

DocuSign Enve|o e lD: 6AAF14FA-2245-4D24~ACE8~E8CEBB91 1770
_
- Contract
_

oEsleN/euu_o SC-15527-032

2. unit prices already established in the Contract Documents or if not established by the Contract Documents then established by
mutual agreement for this adjustment; or
3. a mutually determined cost plus a jointly acceptable allowance for overhead and profit

6.5 SUBSTANTIATION OF ADJUSTMENT. If the Subcontractor does not respond promptly or disputes the method of adjustment
the method and the adjustment shall be determined by the Contractor on the basis of reasonable expenditures and savings of those performing
the Work attributable to the change, including in the case of an increase in the Contract Price, an allowance for overhead and profit of 15%.
The Subcontractor shall maintain for the Contractor’s review and approval an appropriately itemized and substantiated accounting
of the following items attributable to the Subcontract Change Order or Subcontract Construction Change Directive:
l. labor costs, including Social Security, health, welfare, retirement and other fringe benefits as normally required, and state worker’s
compensation insurance;

2. costs ofmaterials, supplies and equipment, whether incorporated in the Work or consumed, including transportation costs;
3. costs of renting, either from the Contractor or from others, of machinery and equipment and other than hand tools;
4. costs of bond and insurance premiums, permit fees and taxes attributable to the changc; and
5. costs of additional supervision and field office personnel services necessitated by the change.
6.6 DELAY. If the progress of the Subcontractor’s Work is substantially delayed without the fault or responsibility of the

Subcontractor, then the time for the Subcontractor’s Work shall be extended by Subcontract Change Order or Subcontract Construction
Change Directive to the extent obtained by the Contractor under the contract Documents and the Schedule of Work shall be revised
accordingly.

The Contractor shall not be liable to the Subcontractor for any damages or additional compensation as a consequence of delays
caused by any person not a party to this Agreement unless the Contractor has first recovered the same on behalf of the Subcontractor fi'om
said person, it being imderstood and agreed by the Subcontractor that, apart from recovery from said person, the Subcontractor’s sole and
exclusive remedy for delay shall be an extension in the time for performance of the Subcontractor’s Work.

6.7 LIQUIDATED DAMAGES. If` the Contract Documents provide for liquidated or other damages for delay beyond the completion
date set forth in the Contract Docurnents, and such damages are assessed, then the Contractor may assess same against the Subcontractor in j
proportion to the Subcontractor’s share of the responsibility for such delay. However the amount of such assessment shall not exceed the `
amount assessed against the Contractor.

Nothing set forth herein shall limit the Subcontractor’s liability to the Contractor for the Contractor’s actual delay damages caused
by the Subcontractor’s delay. 'I`he Subcontractor shall be liable to the Contractor for the Contractor’s actual damages caused by the
Subcontractor’s delay.

ARTlCLE 7
CONTRACTOR’S OBLIGATIONS

7.1 CONTRACT DOCUMENTS. Prior to executing this Subcontract, the Contractor shall make available to the Subcontractor the
Contract Documents which are binding on the Subcontractor and set forth in Paragraph 16.5.

7.2 AUTHORIZED REPRESENTATWE. The Contraer shall designate one or more persons who shall be the Contractors
authorized representative(s) on-site and off-site. Such authorized representativc(s) shall be the only person(s) the subcontractor shall look to
for instructions, orders and/or directions, except in an emergency.

7.3 STORAGE APPLICATIONS. The Contractor shall allocate adequate storage areas, if available, for the Subcontractor’s materials
and equipment during the course of the Subcontractor’s Work.

7.4 TIMELY COMMUN!CATIONS. The Contractor shall transmit with reasonable promptness, all submittals, transmittals, and
written approvals relating to the Subcontractor’s Work.

7.5 NON-CONTRACTED SERVlCES. The Contractor agrees, except as otherwise provided in this Agreement, that no claim for
non-contracted constmction services rendered or materials fumished shall be valid unless the Contractor provides the Subcontractor notice:
(a) prior to furnishing of the services and materials, except in an emergency affecting the safety of persons or propeity;
(b) in writing of such claim within three days of first furnishing such services or materials; and
(c) the written charges for such services or materials no later than the fifteenth ( 15th) day of the calendar month following that in
which the claim originated.

ARTICLE 8
SUBCONTRACTOR’S OBLlGATIONS

8.1 OBLlGATIONS DERIVATIVE. The Subcontractor binds itself to the Contractor under this Agreement in the same manner as the
Contractor is bound to the Owner under the Contract Documents, applicable Federal Acquisition Regulations and supplemental agency
regulations and will so bind its lower-tier subcontractors The Subconu'actor shall make available to its lower-tier subcontractors the Contract
Documents which are binding on the lower-tier subcontractors

Page 7 of 17 Printed On.' 12/06/2017 04 .'17 PM

Initialed_

 

, l

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 8 of 18 Page|D #: 16

DocuSign Enve|o e lD: 6AAF14FA-2245-4DZ4-ACE8-ESCEBB911770
_
_ Contract
_

DES|GN/BU|LD SC-1 5527-032

8.2 RE.SPONSlBlLITIES. The Subcontractor shall furnish all of the labor, materials, equipment, and services, including, but not
limited to, competent supervision, shop drawings, samples, tools as are necessary for the proper performance of the Subcontractor’s Work in
strict accordance with and reasonably inferable from the Contract Documents The Subcontractor shall provide a list of proposed
subcontractors and suppliers, be responsible for taking field dimensions, providing tests, ordering of` materials and all other actions as
required to meet the Schedule of Work. In accordance with FAR 25.1, the Buy American Statute restricts the purchase of supplies that are not
domestic end products.

8.3 SHOP DRAWINGS. The Subcontractor shall be responsible to the Contractor for the accuracy and conformity with the Contract
Documents and other submittals that pertain to its work in the same manner as the Contractor is responsible therefore to the Owner, Shop
drawings, or their approval by the Contractor, shall not be deemed to authorize deviations or substitutions from the requirements of the
Contract Documents.

8.4 TEMPORARY SERVICES. The Subcontractor shall fumish all temporary services and/or facilities necessary to perform its
work, except as provided in Article 16. Said article also identifies those common temporary services, if any, which are to be fumished by the
Subcontractor.

8.5 COORDINATION. The Subcontractor shall:
(a) cooperate with the Contractor and all others whose work may interfere with the Subcontractor’s Work;
(b) specifically note and immediately advise the Contractor of any such interference with the Subcontractor’s Work; and
(c) participate in the preparation of coordination drawings and work schedules in areas of congestion.

8.6 AUTHORIZED REPRESENTATIVE. The Subcontractor shall desigiate one or more persons who shall be the authorized
Subcontractor’s representative(s) on-site and off-site. Such authorized representative(s) shall be the only person(s) to whom the Contractor
shall issue instructions, orders or directions, except in an emergency

8.7 PROVISION FOR INSPECTION. The Subcontractor shall notify the Contractor when portions of the Subcontractor’s Work are

ready for inspection. 'l`he Subcontractor shall at all times furnish the Contractor and its representatives adequate facilities for inspecting

materials at the site or any place where materials under this Agreement may be in the course of preparation, process, manufacture or
treatment l
The Subcontractor shall furnish to the Contractor, in such detail and as often as required, full reports of the progress of the 5

Subcontractor’s Work irrespective of the location of such work. Additionally, Subcontractor shall pay Contractor the cost of any re-
inspections due to failure of` an inspection on work performed by the Subcontractor. §
l

8.8 CLEANUP. The Subcontractor shall follow the Contractor’s cleanup and safety directions, and
(a) at all times keep the building and premises free from debris and unsafe conditions resulting from the Subcunuactor’s Work; and
(b) broom clean each work area prior to discontinuing work in the same.

lf the Subcontractor fails to immediately commence compliance with cleanup duties within twenty-four (24) hours after written notification
from the Contractor of non-compliance, the Contractor may implement such cleanup measures without further notice and deduct the cost
thereof from any amounts due or to become due the Subcontractor.

SAFETY. The prevention of accidents on or in the vicinity of its Work is the Subcontractor’s responsibility, even if Contractor establishes a
safety program for the entire Project. Subcontractor shall establish a safety program implementing safety measures, policies and standards
conforming to those required or recommended by governmental and quasi-governmental authorities having jurisdiction and by the Contractor
and Owner, including, but not limited to, requirements imposed by the Contract Documents. Subcontractor shall comply with the reasonable
recommendations of insurance companies having an interest in the Project, and shall stop any part of the Work which Contractor deems
unsafe until corrective measures satisfactory to Contractor shall have been taken. Contractor’s failure to stop Subcontractor’s unsafe practices
shall not relieve Subcontractor of the responsibility therefore Subcontractor shall notify Contractor immediately following any accident and
promptly confirm the notice in writing. A detailed written report shall be furnished to the Contractor. Subcontractor shall indemnify
Contractor for lines, damages or expenses incurred by the Contractor because of the Subcontractor’s failure to comply with safety
requirements Subcontractor shall be solely responsible for protection of their persons and property on and about the site of its work, and
Subcontractor warrants that it will take the precautions necessary to ensure a safe working environment for the safety of` all persons and
property on the site that may be affected by their work. Subcontractor understands and acknowledges the potential for contact with hazardous
waste or materials in the conduct of the work and certifies that its employees engaged in the work have completed health and safety training
courses as specified by the Occupational Safety and Health Administration (OSHA), Environmental Protection Agency (EPA) and respective
chapters 29 and 40 of the Code of Federal Regulations (CFR). Subcontractor shall additionally assure its compliance with CONTRACTOR's
health and safety policies and procedures, site safety plans or other health and safety rules specified for the work. Subcontractor shall flow
down this requirement to any and all lower-tiered subcontractors

Subcontractor shall provide and maintain work environments and procedures which will: (l) Safeguard the public and CONTRACTOR and
Govemment personnel, property, materials, supplies, and equipment exposed to Subcontractor operations and activities; (2) Avoid
interruptions of CON'I'RACTOR and Govemment operations and delays in project completion dates; and (3) Control costs in the
performance of this subcontract For these purposes on subcontracts for construction or dismantling, demolition, or removal of
improvements, the Subcontractor shall: (l) Provide appropriate safety barricades, signs, and signal lights; (2) Comp|y with the regulations

Page 8 of 17 Printed On: 12/06/2017 04 117 PM

mirra/cdi

 

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 9 of 18 Page|D #: 17

' DocuSign Enve|o e ID; 6AAF14FA-2245-4D24-ACE8-E8CEBBQ11770
*

' '- Contract
_

DES|GNIBU|LD SC-15527-032

issued by the Secrctary of Labor at 29 CFR Part l926 and 29 CFR Part 1910, Federal Acquisition Regulation (FAR), and Vetcrans Affairs
Acquisition Regulation (VAAR); and (3) Ensure that any additional measures CONTRACTOR determines to be reasonably necessary are
taken.

If this Subcontract is for construction or dismantling, demolition or removal of improvements with any Department of Veteran Aifairs agency
or component, the Subcontractor shall comply with all pertinent provisions of the latest version of OSHA, in effect on the date of the
solicitation.

Whenever CONTRACl`OR becomes aware of any noncompliance with these requirements or any condition which poses a serious or
imminent danger to the health or safety of the public or Govemment personnel, CONTRACTOR shall notify the Subcontractor orally, with
written contirmation, and request immediate initiation of corrective action. 'I`his notice, when delivered to the Subcontractor or the
Subcontractor's representative at the work site, shall be deemed sufficient notice of the noncompliance and that corrective action is required,
After receiving the notice, the Subcontractor shall immediately take corrective action. lf the Subcontractor fails or refuses to promptly take
corrective action, CONTRACTOR may issue an order stopping all or part of the work until satisfactory corrective action has been taken. The
Subcontractor shall not be entitled to any equitable adjustment of die Subcontract price or extension of the performance schedule on any stop
work order issued under this clause.

Before commencing the work, the Subcontractor shall: (l) submit a written proposed plan for ensuring site safety and accident prevention.
The plan shall include an analysis of the significant hazards to life, limb, and property inherent in Subcontract work performance and a plan
for controlling these hazards; and (2) meet with representatives of CONTRACTOR to discuss and develop a mutual understanding relative to
administration of the overall safety program. The Subcontractor shall reference the safety addendnms included; (l) BESDB Safety Manual,
(2) Subcontractor Safety Requirements

Subcontractor shall insert the full text of this article, with appropriate changes in the designation of the parties, in all lower-tier subcontracts

8.9 PROTECTION OF THE WORK. The Subcontractor shall take necessary precautions to properly protect the Subcontractor’s
Work and the work of others from damage caused by the Subcontractor’s operations Should the Subcontractor cause damage to the Work or
property of the Owner, the Contractor or others, the Subcontractor shall promptly remedy such damage to the satisfaction of the Contractor,
or the Contractor may so remedy and deduct the cost thereof from any amounts due or to become due the Subcontractor. t

8.10 PERM!TS, FEES AND LICENSES. The Subcontractor shall give adequate notices to authorities pertaining to the
Subcontractor’s Work and secure and pay for all permits, fees, licenses, assessments, inspections and taxes necessary to complete the
Subcontractor’s Work in accordance with the Contract Documents

To the extent obtained by the Contractor under the Contract Documents, the Subcontractor shall be compensated for additional
costs resulting from laws, ordinances, rules, regulations and taxes enacted alter the date of the Agreement.

8.11 SUBCONTRACTOR ASSIGNMENT OF WORK. The Subcontractor shall not assign thc whole nor any part of the
Subcontractor’s Work without prior written approval of the Contractor. The Contractor’s approval shall not be unreasonably withheld Lower-
tier subcontractors and suppliers previously,approved by the Contractor may be listed at Parag;raph 16.4.

8.12 NON-CONTRACTED SERVICES. 'l`he Subcontractor agrees, except as other wise provided in this Agreement, that no claim for
non-contracted construction services rendered or materials furnished shall be valid unless the Subcontractor provides the contractor notice:
(a) prior to furnishing of the services or materials, except in an emergency affecting the safety of persons or property;
(b) In writing of such claim within three (3) days of first furnishing such services or materials; and
(c) The written charge for such services or materials no later than the fifteenth (l$th) day of the calendar month following that in
which the claim originated

8.13 MATERIALS SAFETY. To the extent that the Contractor is not obligated by the Contract documents or by law to perform work
which involves pollutants, hazardous or toxic substances, hazardous wastc, asbestos or PCB’s, the Subcontractor likewise is not obligated To
the extent that the Contractor has obligations under the Contract Documents or by law regarding such materials within the scope of the
Subcontractor’s work, the Subcontractor likewise shall have these obligations

ARTlCLE 9
SUBCONTRACT PROVISIONS

9.l LAYOUT RESPONSlBlLITY AND LEVELS. The contractor shall establish principal axis lines of the building and site
whereupon the subcontractor shall lay out and be strictly responsible for the accuracy of the Subcontractor’s Work and for any loss or damage
to the Contractor or others by reason of the Subcontractor’s failure to set out or perform its work correctly. The Subcontractor shall exercise
prudence so that the actual final conditions and details shall result in the alignment of finish surfaces

9.2 WORKMANSHIP. Every part of the Subcontractor’s Work shall be executed in strict accordance with the Contract Documents in
the most sound, workmanlike, and substantial manner. All workmanship shall be of the best ol` its several kinds, and all materials used in the
Subcontractor’s Work shall be furnished in ample quantities to facilitate the proper and expeditious execution of the work, and shall bc new
except such materials as may be expressly provided in the Contract Documents to be otherwise

Page 9 Of 17 Printed On: 12/06/2017 04 217 PM

initiale

 

DocuSign En%%§§|B§ME&¥AQZ§%§Q§EMB_ERQ§M%t 1-2 Filed 03/14/19 Page 10 of 18 Page|D #: 18

B -""S 1
_ - Contract

DES|GN!BB|LD SC-15527-032

9.3 MATERIALS FURNISHED BY OTHERS, In the event the scope of the Subcontractor’s Work includes installation of materials
or equipment furnished by others, it shall be the responsibility of the Subcontractor to examine the items so provided and thereupon handle,
store and install the items with such skill and care as to ensure a satisfactory and proper installation Loss or damage due to acts of the
Subcontractor shall be deducted from any amounts due or to become due the Subcontractor. ln accordance with FAR 25.1, the Buy American
Statute restricts the purchase of supplies that are not domestic end products

9.4 SUBSTlTUTIONS. No Substitutions shall be made in the Subcontractor’s Work unless permitted in the Contract Documents and
only then upon the Subcontractor first receiving all approvals required under the Contract Documents for substitutions. The Subcontractor
shall indemnify the Contractor as a result of such substitutions, whether or not the Subcontractor has obtained approval t.hereof.

9.5 USE OF CONTRACTOR’S EQUIPMENT. 'l`he Subcontractor, its agents, employees, subcontractors or suppliers shall not use
the Contractor’s equipment without the express written permission of the Contractor’s designated representative.

If the Subcontractor or any of its agents, employees, suppliers or lower-tier subcontractors utilize any machinery, equipment, tools,
scaffolding, hoists, lifts or similar items owncd, leased, or under the control of the Contractor, the Subcontractor shall defend, indemnify and
be liable to the Contractor as provided in Article 12 for any loss or damage (including personal injury or death) which may arise from such
use except where such loss or damage shall be found to have been due solely to the negligence of the Contractor’s employees operating such
equipment

9.6 CONTRACT BOND REVIEW. The Contractor’s Payment Bond for the Project, if any, may be reviewed and copied by the
Subcontractor. Subcontractor is required to provide a Payment and Perforinance Bond-Back for the total amount of this contract for all
contracts $100,000.00 and above unless otherwise noted in the inclusions or exclusions section

9.7 OWNER ABlLI'I'Y TO PAY. The Subcontractor shall have the right to receive from the Contractor such information as the
Contractor has obtained relative to the Owner’s financial ability to pay for the Work.

9.8 PRlVl’I'Y. Until final completion of the Project the Subcontractor agrees not to perform any work directly for the Owner or any
tenants thereof, or deal directly with the Owner’s representatives in connection with the Project, unless otherwise directed in writing by the
Contractor. All Work for this Project performed by the Subcontractor shall be processed and handled exclusively by the Contractor.

9.9 SUBCONTRACT BOND. If a Performance and Payment Bond is not required of the subcontractor under Article 16, then within
the duration of this Agreernent, the Contractor may require such bonds before work is started and the Subcontractor shall provide the same.

Said bonds shall be in the full amount of this Agreement in a form and by a surety satisfactory to the Contractor.

The Subcontractor shall be reimbursed without retainage for cost of same simultaneously with the first progress payment
hereunder,

The reimbursement amount for the bonds shall not exceed the manual rate for such subcontractor work.

In the event the Subcontractor shall fail to promptly provide such requested bonds, the Contractor may terminate this Agreement
and re-let the work to another subcontractor and all Contractor costs and expenses incurred thereby shall be paid by the Subcontractor.

9.10 WARRANTY. The Subcontractor warrants its work against all deficiencies and defects in materials and/or workmanship and as
called for in the Contract Documents.

The Subcontractor agrees to satisfy such warranty obligations which appear within the warranty period established in the Contract
Documents without cost to the Owner or the Contractor.

lf no warranty is required of the Contractor in the Contract Documents, then the Subcontractor shall warrant its work as described
above for the period of one year from the date(s) of substantial completion of all or a designated portion of the Subcontractor’s Work or
acceptance or use by the Contractor or Owner of designated equipment, whichever is sooner.

The Subcontractor further agrees to execute any special warranties that shall be required for the Subcontractor’s Work prior to final

payment
ARTICLE 10
RECOURSE BY CONTRACTOR
lll.l FAILURE OF PERFORMANCE

ll).l.l NOTlCE TO CURE. lf the Subcontractor refuses or fails to supply enough properly skilled workers, proper materials, or maintain
the Schedule of Work, or it fails to make prompt payment for its workers, lower-tier subcontractors or suppliers, disregards laws, ordinances,
rules, regulations or orders of any public authority having jurisdiction, or otherwise is guilty of a material breach of a provision of this
Agreement, the Subcontractor shall be deemed in default of this AgreemenL If the Subcontractor fails within three (3) working days alter
written notification to commence and continue satisfactory correction of such default with diligence and promptness, then the Contractor
without prejudice to any rights or remedies, shall have the right to any or all of the following remedies;

(a) supply such number of workers and quantity of materials, equipment and other facilities as the Contractor deems necessary for the
completion of the Subcontractor’s Work; or any part thereof which the Subcontractor has failed to complete or perform after the
aforesaid notice, and charge the cost thereof to the Subcontractor, who shall be liable for the payment of same including reasonable
overhead, profit and attomcy’s fees;

Page 10 uf 17 Printed On: 12/06/2017 04 117 PM

lnin'aled_£

 

 

DocuSign En(v;eii)§ee ||1§ Mi?dék@Z§%§%-ZEWES-EPC%SHQU§%t 1_2 Filed 03/14/19 Page 11 Of 18 Page|D #: 19

B=
_s Contract

oEslGN/Buito SC-15527-032

(b) contract with one or more additional contractors, to perform such part of the Subcontractor’s Work as the Contractor shall
determine will provide the most expeditious completion of the total Work and charge the cost thereof to the Subcontractor;

(c) withhold payment of any moneys due the Subcontractor pending corrective action in amounts sufficient to cover losses and compel
performance to the extent required by and to the satisfaction of the Contractor; and

(d) in the event of an emergency affecting the safety of persons or property, the Contractor may proceed as above without notice.

10.1.2 TERMINATION BY CONTRACTOR. If the Subcontractor fails to commence and satisfactorily continue correction of a default
within three (3) working days after written notification issued under Subparagraph lO.l.l, then the Contractor may, in lieu of or in addition to
Subparagraph lO. l . l, issue a second written notification, to the Subcontractor and its surety, if any. Such notice shall state that if the
Subcontractor fails to commence and continue correction of a default within seven (7) working days of the written notification, the
Agreement will be deemed terminated and the Contractor may use any materials, implements, equipment, appliances or tools fumished by or
belonging to the Subcontractor to complete the Subcontractor’s Work.

The Contractor also may mmish those materials, equipment and/or employ such workers or subcontractors as the Contractor deems
necessary to maintain the orderly progress of the Work.

All costs incurred by the Contractor in performing the Subcontractor’s Work, including reasonable overbead, profit and attomey’s
fees, shall be deducted from any moneys due or to become due the Subcontractor. Additionally, legal action may be taken against
Subcontractor for the payment of any amount by which such expenses may exceed the unpaid balance of the Contract Price.

 

10.1.3 USE OF SUBCONTRACTOR’S EQUIPMENT. If the Contractor performs work under this Article or sublets such work to be so
performed, the Contractor and/or the persons to whom work has been sublet shall have the right to take and use any materials, irnplements,
equipment, appliances or tools furnished by, belonging or delivered to the Subcontractor and located at the Project.

10.2 BANKRUPTCY

10.2.| TERMINATION ABSENT CURE.

lf Subcontractor files a petition under the Bankruptcy Code, this Agreement shall terminate if the Subcontractor or the Subcontractor’s trustee
rejects the Agreement or, if there has been a default or the Subcontractor is unable to give adequate assurance that the Subcontractor will
perform as required by this Agreement or otherwise is unable to comply with the requirements for assuming this Agreement under the
applicable provisions for the Bankruptcy Code.

10.2.2 lNTER[M REMEDIES. If the Subcontractor is not performing in accordance with the Schedule of Work at the time a petition for
bankruptcy is filed, or at any subsequent time, the Contractor, while awaiting the decision of the Subcontractor or its trustee to reject or to
assume this Agreement and provide adequate assurance of its ability to perform hereunder, may avail itself of such remedies under this
Article as are reasonably necessary to maintain the Schedule of Work.

The Contractor may offset against any sums due or to become due the Subcontractor all costs incurred in pursing any of the
remedies provided hereunder, including but not limited to, reasonable overhead, profit and attomey’s fees.

The Subcontractor shall be liable for the payment of any amount by which such expense may exceed the unpaid balance of thc
Contract Price.

10.3 SUSPENS!ON BY OWNER. Should the Owner suspend its contract with the Contractor or any part which includes the
Subcontractor’s Work, the contractor shall so notify the Subcontractor in writing and upon written notification the Subcontractor shall
immediately suspend the Subcontractor’s Work.
ln the event of such Owner suspension, the Contractor’s liability to the Subcontractor is limited to the extent of the Contractor’s
recovery on the Subcontractor’s behalf under the Contract Documents The Contractor agrees to cooperate with the Subcontractor, at the
Subcontractor’s expense, in the prosecution of any Subcontractor claim arising out of an Owner suspension and to permit the Subcontractor j
to prosecute said claim, in the name of the Contractor, for the use and benefit of the Subcontractor. l

10.4 TERMINATION BY OWNER. Should the Owner terminate its contract with the Contractor or any part which includes the
Subcontractor’s Work, the Contractor shall so notify the Subcontractor in writing and upon written notification, this Agreement shall be
terminated and the Subcontractor shall immediately stop the Subcontractor’s Work, follow all of Contractor’s instructions, and mitigate all
costs.

in the event of such Owner termination, the Contractor’s liability to the Subcontractor is limited to the extent of the Contractor’s
recovery on the Subcontractor’s behalf under the Contract Documents.

The Contractor agrees to cooperate with the Subcontractor, at the Subcontractor’s expense, in the prosecution of any Subcontractor
claim arising out of the Owner termination and to permit the Subcontractor to prosecute said claim, in the name of the Contractor, for the use
and benefit of the Subcontractor, or assign the claim to the Subcontractor.

10.5 CONTlNGEN'l` ASSIGNMENT OF SUBCONTRACT

The Contractor’s contingent assignment of the Subcontract to the Owner, if provided in the contract Documents, is effective when the Owner
(a) has terminated the Contract for cause and (b) has accepted the assignment by notifying the Subcontractor in writing. This contingent
assignment is subject to the prior rights of a surety that may be obligated under the Contractor’s bond, if any. Subcontractor hereby consents
to such assignment and agrees to be bound to the assignee by the terms of this Subcontract.

10.6 SUSPENSION BY CONTRACTOR. The Contractor may order the Subcontractor in writing to suspend, delay, or interrupt all or
any part of the Subcontractor’s Work for such period of time as may be determined to be appropriate for the convenience of the Contractor.
Phased or interrupted Work when required shall not be deemed a suspension of Work.

Page 11 of 17 Printed Onf 12/06/2017 04 ;17 PM

Inillaled_g

 

 

A-2245-4DZ4-ACE8-ESCEBBQ1 1770

_
B=s Contract
DEsiGN/BuiLD SC-15527-032

The Subcontractor shall notify the Contractor in writing within ten (lO) working days alter receipt of the Contractor’s order of the
effect of such order upon the Subcontractor’s Work. To the extent allowed the Contractor under the Contract Documents, the Contract Price
or contract time shall be adjusted by Subcontract Change Order for any increase iri the time or cost of performance of this Agreement caused
by such suspension, delay or interruption

No claim under this Article shall be allowed for any costs incurred more than ten (lO) working days prior to the Subcontractor’s
notice to the Contractor.

Neither the Contract Price nor the contract time shall be adjusted under this Article for any suspension, delay or interruption to the
extent that performance would have been so suspended delayed, or interrupted by the fault or negligence of the Subcontractor or by a cause
for which Subcontractor would have been responsible

The Contract Price shall not be adjusted under this Article for any suspension, delay or interruption to the extent that performance
would have been suspended, delayed or interrupted by a cause for which the Subcontractor would have been entitled only to a time extension
under this Agreement

DocuSign Eng;e%§ee"§§&g§ 4\|;-OBOESO-F’KH Document 1-2 Filed 03/14/19 Page 12 of 18 Page|D #: 20

 

10.7 WRONGFUL EXERCISE. If the Contractor wrongfully exercises any option under this Article, the Contactor shall be liable to
the Subcontractor solely for the reasonable value of work performed by the Subcontractor prior to the Contractor’s wrongful action, including
reasonable overhead and profit on the Work perfonned, less prior payments made, and attomey’s fees.

ARTICLE ll
LABOR RELATIONS

All headings herein are for convenience only and are not to be construed as limitations upon the scope of the paragraphs to which they refer.
This Agreement is intended by the parties as the tinal, complete and exclusive expression of the terms and conditions of their agreement No
prior dealings between the parties and no usage of the trade shall be relevant to supplement this Agreement, and this Agreement shall
supersede all other written and/or oral agreements between CONTRACTOR and Subcontractor.

Other:

Subcontractor will comply with all provisions of E.O. 11426, and related rules, regulations, and orders of the Secretary of Labor.
Additionally, Subcontractor is required to comply with all flow down clauses of the contract between the Prime contractor and the Owner

ln the event that the Subcontractor does not comply with any of the requirements set forth in this contract, contract may be cancelled,
terminated

ARTICLE 12
lNDEMNlFlCATlON

12.1 SUBCONTRACTOR’S PERFORMANCE. To the fullest extent permitted by law, the Subcontractor shall defend, indemnify and
hold harmless, the Contractor (including the affiliates, parents and subsidiaries, their agents and employees) and other contractors and

_ subcontractors and all of their agents and employees and when required of the Contractor by the Contract Documents, the Owner, the
Architect, Architect’s consultants, agents and employees from and against claims, damages, loss and expenses, including but not limited to
attomey’s fees, arising out of or resulting from the performance of the Subcontract that:

(a) any such claim, damage, loss, or expense is attributable to bodily injury, sickness, disease, or death, or to injury to or destruction of
tangible property (other than the Subcontractor’s Work itselt) including the loss of use resulting therefrom, to the extent caused or
alleged to be caused in whole or in part by any negligent act or omission of the Subcontractor or anyone directly or indirectly
employed by the Subcontractor or for anyone for whose acts the Subcontractor may be liable, regardless of whether it is caused in
part by a party indemnified hereunder,

(b) such obligation shall not be construed to negate, or abridge, or otherwise reduce any other right or obligation of indemnity which
would otherwise exist as to any party or person described in this Articlc 12.

12,2 NO LIMlTATION UPON LIABILITY. ln any and all claims against the Owner, the Architect, Architect’s consultants, agents
and employees, the Contractor (including its ati'iliates, parents and subsidiaries) and other contractors or subcontractors, or any of their agents
or employees, by any employee of the Subcontractor, anyone directly or indirectly employed by the Subcontractor or anyone for whose acts
the Subcontractor may be liable, the indemnification obligation under this Article 12 shall not be limited in any way by any limitation on the
amount or type of damages, compensation or benefits payable by or for the Subcontractor under worker’s or workrnen’s compensation acts,
disability benefit acts or other employee benefit acts.

12.3 ARCHITECT EXLUSION. Except as provided by the Contract Documents, the obligation of the Subcontractor under this Article
12 shall not extend to the liability of the Architect, the Architect’s consultants, agents or employees of any of them arising out of
(a) the preparation or approval of maps, drawings, opinions, reports, surveys, Change Orders, designs, or specifications or
(b) the giving of or the failure to give directions or instructions by the Architect, the Architect’s Consultants, and agents or employees
of any of them provided such giving or failure to give is the primary cause of the injury or damage.

12.4 COMPLIANCE Wl'l`l-l LAWS. The Subcontractor agrees to be bound by, and at its own cost, comply with all federal, state and
local laws, ordinances, codes and regulations (hereinaher collectively referred to as “laws”) applicable to the Subcontractor’s Work
including, but not limited to, equal employment opportunity, minority business enterprise, women’s business enterprise, disadvantaged
business enterprise, safety and all other laws with which the Contractor must comply according to the Contract Documents.

Page12 of17 Printed On: 12l06l2017 04 :17 PM

millele

 

 

1

‘ ` - _ _ - - ' ilaPa eiD#:zl
DocuSign Er§§il>§§ii§:613FQii=AQz§Qs§i%zE»i§d-E|8-E|iz)c%%gdi]i§ii)t 1 2 F||ed 03/14/19 Page 13 0 g

B-""S
_ Contract

nEsiGN/BuiLo SC-15527-032

The Subcontractor shall be liable to the Contractor and the Owner for all loss, cost and expense attributable to any acts of
commission or omission by the Subcontractor, its employees and agents resulting from the failure to comply therewith, including, but not
limited to, any flnes, penalties or corrective measures

12.5 PATENTS. Except as otherwise provided by the Contract Documents, the Subcontractor shall pay all royalties and license fees
which may be due on the inclusion of any patented materials in the Subcontractor’s Work. The Subcontractor shall defend all suits for claims
for infringement of any patent rights arising out of the Subcontractor’s Work, which may be brought against the Contractor or Owner, and
shall be liable to the contractor and Owner for all loss, including all costs, expenses, and attomey’s fees.

ARTICLE 13
lNSURANCE

13.1 SUBCONTRACTOR’S lNSURANCE. Prior to start of the Subcontractor’s Work, the Subcontractor shall procure for the
Subcontractor’s Work and maintain in force Workers’ Compensation lnsurarice, Employer’s Liability Insurance, Comprehensive or
Commercial General Liability Insurance on an occurrence basis, and all insurance required of the Contractor under the Contract Documents

The Contractor, Owner and other parties as designated iri the Contract Documents shall be named as additional insured on each of
these policies except for Workers’ Compensation. In respect to Commercial General Liability insurance, the additional insured status
afforded the Contractor, Owner, or other parties shall be written to include coverage for products and completed operations liability coverage
Additional insured coverage shall apply as primary insurance with respect to any other insurance afforded to Contractor or Owner,
Contractor’s policies will be non-contributory and excess insurance for all acts or omissions or any other liability of Contractor arising out of
subcontractor’s work performed for them.

This insurance shall include contractual liability insurance covering the Subcontractor’s obligations under Article 12.

 

MINIMUM LIMITS OF LIABILITY. The Subcontractor’s Compreherisive or Commercial Liability lnsurancc and Comprehcnsive
Automobile Liability Insurance, as required by Paragraph l3.l, shall be written with limits of liability not less than the following:
Subcontractor shall maintain, at its own expense, and shall require its subcontractors and suppliers to maintain, at their own expense, during
the entire performance period under this Subcontract the following minimum valid and collectible insurance

In accordance with FAR 28.307-2 and FAR 52.228-5, the following minimum coverage shall apply to this contract and must be presented
prior to award:

Workers' Compensation and Employer’s Liability: Contractors are required to comply with applicable Federal and State Workers'
Compensation and Occupational Disease Statutes. If Occupational Diseases are not compensable under those statutes, they shall be covered
under the Employer's Liability section of the insurance policy, except when contract operations are so commingled with a Contractor’s
commercial operations that it would not be practical to require this coverage Employer's liability coverage of at least $100,000.00 is
required, except in States with exclusive or monopolistic funds that do not permit workers' compensation to be written by private carriers.
General Liability: $500,000.00 per occurrences and without any exclusionary clauses for asbestos that would void the general liability
coverage.

Automobile liability: $200,000.00 per person; $500,000.00 per occurrence and $20,000.00 property damage

SUBCONTRACTOR’S PERFORMANCE. To the fullest extent permitted by law, the Subcontractor shall defend, indemnify and hold
harmless, BES Design/Build LLC (including the al’t`iliatcs, parents and subsidiaries, their agents and employees) and other contractors and '
subcontractors and all of their agents and employees and when required of the Contractor by the Contract Documents, the Owner, the
Architect, Architect’s consultants, agents and employees from and against claims, damages, loss and expenses, including but not limited to
attomey’s fees, arising out of or resulting from the performance of the Subcontract that:

Any such claim, damage, loss, or expense is attributable to bodily injury, sickness, disease, or death, or to injury to or destruction of tangible
property (other than the Subcontractor’s Work itself) including the loss of use resulting therefrom, to the extent caused or alleged to be
caused in whole or in part by any negligent act or omission of the Subcontractor or anyone directly or indirectly employed by the
Subcontractor or for anyone for whose acts the Subcontractor may be liable, regardless of whether it is caused in part by a party indemnified
hereunder;

Such obligation shall not be construed to negate, or abridge, or otherwise reduce any other right or obligation of indemnity which would
otherwise exist as to any party or person described in this Article 12.

The Subcontractor does hereby agree to indemnify and hold BESDB harmless from any and all damages, liability or costs, including
reasonable attomeys' fees and costs of defense, arising from the subcontractors negligent acts, errors or omissions in the performance of its
services under this agreement or any of its agents, employees, sub-subcontractors, assigns, or any other entity acting for or ori behalf of the
subconti'actor.

in addition, the subcontractor does hereby indemnify and hold BESDB harmless to the same extent and on the same basis as BESDB has
indemnified and held the Owner harmless under the terms and conditions of the Prime Contract, but only to the extent of the services to be
performed by the subcontractor

NO LIMI'I`A'I`ION UPON LIABIL]TY. In any and all claims against the Owner, the Architect, Architect’s consultants, agents and employees,
the Contractor (including its affiliates, parents and subsidiaries) and other contractors or subcontractors, or any of their agents or employees,
by any employee of the Subcontractor, anyone directly or indirectly employed by the Subcontractor or anyone for whose acts the
Subcontractor may be liable, the indemnification obligation shall not be limited in any way by any limitation on the amount or type of

Page 13 of 17 Printed On; 12/06/2017 04 217 PM

lnitialed __W

 

DocuSign En(v:e%$eet[?:Mi&¥hg§g§g§£k%|§|S-E C%géj€lm%rdt 1_2 Filed 03/14/19 Page 14 Of 18 Page|D #: 22

_
:s Contract
DES|GN/BUILD SC-1552_7"032

damages, compensation or benefits payable by or for the Subcontractor under worker’s or workmen’s compensation acts, disability benefit
acts or other employee benefit acts.

ARCHITECT EXCLUSION. Except as provided by the Contract Documents, the obligation of the Subcontractor shall not extend to the
liability of the Architect, the Architect’s consultants, agents or employees of any of them arising out of the preparation or approval of maps,
drawings, opinions, reports, surveys, Change Orders, designs, or speeitications, or the giving of or the failure to give directions or
instructions by the Architect, the Architect’s Consultants, and agents or employees of any of them provided such giving or failure to give is
the primary cause of the injury or damage.

COMPLIANCE WITH LAWS. The Subcontractor agrees to be bound by, and at its own cost, comply with all federai, state and local laws,
ordinances, codes and regulations (hereinafter collectively referred to as “laws”) applicable to the Subcontractor’s Work including, but not
limited to, equal employment opportunity, minority business enterprise women’s business enterprise, disadvantaged business enterprise,
safety and all other laws with which the Contractor must comply according to the Contract Documents.

The Subcontractor shall be liable to the Contractor and the Owner for all loss, cost and expense attributable to any acts of commission or
omission by the Subcontractor, its employees and agents resulting from the failure to comply therewith, including, but not limited to, any
fines, penalties or corrective measures

 

A. Worker’s Compensation and Employers Liability Insurance in an amount not less than 3100,000 or as prescribed by applicable
law, including insurance covering liability under the Longshoremen’s and Harbor Worker’s Act and the Jones Act, if applicable
B. Comprehensive General Bodily lnjury and Broad Form Property Damage Liability Insurance, Such insurance shall include the
following coverages: Broad Form Contractual Liability, Personal Injury Liability, Completed Operations, and Products Liability.
The limit of liability shall not be less than $l,000,000 combined single limit per occurrence
C. Automobile Bodily Injury and Property Damage Liability lnsurance. Such insurance shall extend to owned, non-owned, and
hired automobiles used in the performance of this subcontract. The limit of liability shall not be less than $1,000,000 combined `
single limit per occurrence. j
D. Pollution Insurance for liability stemming from releases of hazardous substances and pollutants resulting in damage to the i
environment and property (including environmental impairment, both sudden and gradual).
E. Other Requirements: d
' ' 1 . c . l ;

_v b _ __ . | l it ‘ ` t '.l
(ii) Waiver of Subrogation: Al policies shall be endorsed to p ovide that underwriters and insurance companies of
Subcontractor shall not have any right of subrogation against CONTRACTOR or Owner or any of its parents, subsidiaries,
agents, employees, invitees, servants, subcontractors insurers, underwriters, and such other parties as they may designate and
shall contain cross liability and severability of interests provisions
(iii) Primary Insurance: All policies shall be endorsed to provide that coverage provided by Subcontractor’s insurance shall
always be primary coverage as respects any insurance maintained by CONTRACTOR or Owner.
(iv)Notice of Cancellation: All policies shall be endorsed to provide that 30 days prior written notice shall be given
CONTRACTOR in the event of cancellation or material change in the policies.
(v) The Subcontractor and its subcontractors at all times shall waive any right of recovery against CONTRACTOR and the
Owner or any of their parents, subsidiaries, agents, employees, invitees, servants, subcontractors insurers, underwriters and
such other parties as they may designate for loss or damage covered by insurance required by this subcontract
(vi)Certificates: Subcontractor shall furnish Certificates of insurance evidencing insurance required hereunder before the start
of any work and upon request, shall furnish copies of the actual policies Any failure of Subcontractor to provide the requisite
insurance certificates shall not be construed as a waiver of Subcontractor’s obligation to do so.

    
 

    

 
  
 

     

   

     

licg:

  

Subcontractor’s compliance with the above insurance provisions shall not constitute a limitation of liability or in any way limit or affect
Subcontractor’s indemnification obligations under this Agreement CONTRACTOR reserves the right to require additional insurance or
coverage amounts for the policies above based on its evaluation of specific project criteria

13.2 NUMBER OF POLICIES. Comprehensive or Commercial General Liability Insurance and other liability insurance may be
arranged under a single policy for the full limits required or by a combination of underlying policies with the balance provided by an Excess
or Umbrella Liability Policy.

13.3 CANCELLATION, RENEWAL OR MODlFICATlON. The Subcontractor shall maintain in effect all insurance coverage
required under this Agreement at the Subcontractor’s sole expense and with insurance companies acceptable to the Contractor.

All insurance policies shall contain a provision that the coverages afforded thereunder shall not be cancelled or not renewed, nor
restrictive modifications added, until at least thirty (30) days prior written notice has been given to the Contractor unless otherwise
specifically required in the Contract Documents.

Certif'icate of Insurance, or certified copies of policies acceptable to the Contractor, shall be filed with the Contractor prior to the
commencement of the Subcontractor’s Work.

In the event the Subcontractor fails to obtain or maintain any insurance coverage required under this Agreement, the Contractor
may purchase such coverage and charge the expense thereof to the Subcontractor, or terminate this Agreement

The Subcontractor shall continue to carry liability insurance for at least one year afier final payment The Subcontractor shall
fumish the Contractor evidence of such insurance at final payment and one year thereafter.

Page 14 of 17 Printed Or\: 12/06/2017 04 117 PM

lnitialed §

 

 

Contract
oEslGNlButLD SC-15527-032

13.4 WAIVER OF RIGHTS. The Contractor and Subcontractor waive all rights against each other and the Owner, the Architect, the
Architect’s consultants and agents or employees of any of them, separate contractors, and all other subcontractors for loss or damage to the
extent covered by Builder’s Risk or any other property or equipment insurance, except such rights as they may have to the proceeds of such
insurance; provided, however, that such waiver shall not extend to the acts of the Architect, the Architect’s consultants, and the agents or
employees of any of them listed in Paragraph 12.3.

Upon written request of the Subcontractor, the Contractor shall provide the Subcontractor with a copy of the Builder’s Risk policy
of insurance or any other equipment insurance in force for the Project and procured by the Contractor. The Subcontractor shall satisfy itself to
the existence and extent of such insurance prior to commencement of the Subcontractor’s Work.

If the Owner or Contractor have not purchased Builder’s Risk insurance for the hill insurable values of the Subcontractor’s Work
less a reasonable deductible, then the Subcontractor may procure such insurance as will protect the interests of the Subcontractor, its
subcontractors and their subcontractors in the Work, and, by appropriate Subcontractor Change Order, the cost of such additional insurance
shall be reimbursed to the Subcontractor.

If not covered under the Builder’s Risk policy of insurance or any other property or equipment insurance required by the Contract
Documents, the Subcontractor shall procure and maintain at the Subcontractor’s own expense property and equipment insurance for portions
of the Subcontractor’s Work stored off the site or in transit, when such portions of the Subcontractor’s Work are to be included in an
application for payment under Article 5.

.Doc;$ign'En% qu§éYF-gyAQ§£§Q§E/t§|§gE&quqp/Qt 1-2 Filed 03/14/19 Page 15 of 18 Page|D #: 23
_
§-
-

 

13.5 ENDORSEMENT. If the policies of insurance referred to in this Article require an endorsement to provide for continued coverage
where there is a waiver of subrogation, the owners of such policies will cause them to be so endorscd.

ARTlCLE 14
ARBlTRATION

14.1 AGREEMENT TO ARBlTRATE. All claims, disputes and matters in question arising out of, or relating to, this Agreement or the
breach thereof, except for claims which have been waived by the making or acceptance of final payment, and the claims described in
Paragrapb 14.2, shall be decided by binding arbitration in accordance with the Contraction industry Arbitration Rules of the American
Arbitration Association then in eti`ect unless the parties mutually agree otherwise. Notwithstanding other provisions in the Agreement, this
agreement to arbitrate shall be governed by the Federal Arbitration Act

14.2 EXCEPT[ONS. The agreement to arbitrate shall not apply to any claim:

(a) of contribution or indemnity asserted by one party to this Agreement against the other party and arising out of an action brought in
a state or federal court or in arbitration by a person who is under no obligation to arbitrate the subject matter of such action with
either of the parties hereto or does not consent to such arbitration; or

(b) asserted by the Subcontractor against the Contractor if the Contractor asserts said claim, either in whole or part against the Owner,
or asserted by the Owner against the Contractor, when the contract between the Contractor and Owner does not provide for binding
arbitration, or does so provide but the two arbitration proceedings are not consolidated, or the Contactor and Owner have not
subsequently agreed to arbitrate said claim, In either case the parties hereto shall notify each other either before or after demand for
arbitration is made.

ln any dispute arising over the application of this Paragraph 14.2, the question of arbitrability shall be decided by the appropriate court

and not by arbin'ation.

14.3 [NITlAL DISPUTE RESOLUT!ON. lfa dispute arises out of or relates to this Agreement or the breach thereof, the parties shall
endeavor to settle the dispute first through direct discussions If the dispute cannot be settled through direct discussions, the parties shall
endeavor to settle the dispute by mediation under the Construction Industry Mediation Rules of the American Arbitration Association before
recourse to arbitration. Mediation will be commenced within the time limits for arbitration stipulated in the Contract Documents. The time
limits for any subsequent arbitration will be extended for the duration of the mediation process plus ten (lO) days or as otherwise provided in
the contract Documents. issues to be mediatcd are subject to the exceptions in Paragraph l4.2 for arbitration The location of the mediation
shall be the same as the location for arbitration identified in Paragraph 14.4.

The arbitration proceeding shall be conducted according to the Construction Industry Arbitration Rules of the American Arbitration
Association (“AAA”). However, the parties are not required to engage the services of the AAA to administer the arbitration proceeding ln
any dispute that is referred to binding arbitration, the prevailing party shall be entitled to recover all costs and attorney’s fees incurred in the
arbitration proceeding The final hearing of any arbitration proceeding under this Agreement shall be held in a mutually agreeable location.

14.4 NOTICE OF DEMAND. Notice of the demand for arbitration shall be filed in writing with the other party to this Agreement and
with the mutually agreed upon Arbitration Association. The demand for arbitration shall be made as required in the Contract Documents or
within a reasonable time after written notice of the claim, dispute or other matter in question has been given, but in no event shall it be made
when institution of legal or equitable proceedings based on such claim, dispute or other matter in question would be barred by the applicable
statute of limitation, whichever shall first occur. The location of the arbitration proceedings shall be in the State of Alabama.

14.5 AWARD. The award rendered by the arbitrator(s) shall be final and judgment may be entered upon it in accordance with applicable
law in any court having jurisdiction

Page 15 of 17 Printed 0n:12/06/2017 04 :17 PM

mmaled_@/

 

 

~ 1‘ 9

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 16 of 18 Page|D #: 24
DocuSign Enve|o e |D: 6AAF14FA-2245-4024-ACE8-E8CEBB91 1770

= n Contract
DES|GN/BUILD SC-15527-032

14.6 WORK CONTINUATION AND PAYMENT. Unless otherwise agreed in writing, the Subcontractor shall carry on the Work and
maintain the Schedule of Work pending arbitration. lf the Subcontractor is continuing to perfoxm, the Contractor shall continue to make
payments in accordance with this Agreement

14.7 NO LIMITATION OF RIGHTS OR REMED[ES. Nothing in this Article shall limit any rights or remedies not expressly waived
by the Subcontractor which the Subcontractor may have under lien laws or payment bonds.

 

14.8 SAME ARBITRATORS. To the extent not prohibited by their contracts with others, the claims and disputes of the Owner,
Contractor, Subcontractor and other subcontractors involving a common question of fact or law shall be heard by the same arbitrator(s) in a
single proceedingl

ARTICLE 15
CONTRACT INTERPRETATION

15.1 INCONSISTENCIES AND OMISSIONS. Should inconsistencies or omissions appear in the Contract Documents; it shall be the
duty of the Subcontractor to so notify the Contractor in writing within three (3) working days of the Subcontractor’s discovery thereof. Upon
receipt of said notice, the Contractor shall instruct the Subcontractor as to the measures to be taken and the Subcontractor shall comply with
the Contractor’s instructions

15.2 LAW AND EFFECT. This Agreement shall be governed by the law of the state noted in the Architect-Engineer address on the
Prime contract

15.3 SEVERABIL!TY AND WAIVER. The partial or complete invalidity of any one or more provisions of this Agreement shall not
affect the validity or continuing force and effect of any other provision The failure of either party hereto to insist, in any one or more
instances, upon the performance of any of the terms, covenants or conditions of this Agreement, or to exercise any right herein, shall not be
construed as a waiver or relinquishment of such term, covenant, condition or right as respects further performance

15.4 ATTORNE¥’S FEES. Should either pauty employ an attorney to institute suit or demand arbitration to enforce any of the
provisions hereof, to protect its interest in any matter arising under this Agreement, to collect damages for the breach of the Agreement, or to
recover on a surety bond given by a party under this Agreement, the prevailing party shall be entitled to recover reasonable attomey's fees,
costs, charges, and expenses expended or incurred therein.

15.5 TITLES. The titles given to the Articles of this Agreement are for ease of reference only and shall not be relied upon or cited for
any other purpose.

15.6 ENTIRE AGREEMENT. This Agreement is solely for the benefit of the signatories hereto and represents the entire and
integrated agreement between the parties hereto and supersedes all prior negotiations representations or agreements, either written or oral.

ARTICLE 16
SPECIAL PROVlSlONS

16.1 PRECEDENCE. It is understood the work to be performed under this Agreement, including the terms and conditions thereof, is as
described in Articles l through 16 together with the following Special Provisions, which are intended to complement same. IIowcver, in the
event of any inconsistency, these Special Provisions shall govem.

l. Subcontract Agreement, Recitals through Signatures, Pages l-l4

2. Davis-Baoon Wage Determination (16.4)

3. Prime Contract Flow-Down Requirements (16.4)

4. General Tcnns and Conditions, (Article 2-15)

5. Statement of Work and Schedule (Article 2-3)

6. Compensation and Payment (Article 4-5)

7. Certit'rcate of Release and lndemnity

16.2 SCOPE OF WORK. All work necessary or incidental in strict accordance with and reasonably inferable from the Contract
Documents and as more particularly, though not cxclusively, specified in !!IM.QMM_QMLS with the following clarit`ications:
~ Superintendent to be on site at all times
Subcontractor to provide daily cleanup and safety inspections
Comply with all current OSHA and Hea|th Standards for the Construction lndustry.
All workers must have OSHA 10 hour certification and attend the VA infectious Disease Training
Comply with all local, State and Federal Environmental Requirements
Superintendent/Project Manager to attend all coordination meetings when performing work onsite.
Provide Dain Reports and Weekly Work Schedule.
~ SCOPE: See Inclusions/Exclusions/Descriptions.

elicit

Page 16 of 17 Printed On: 12/06/2017 04 :17 PM

minimal

 

i
i

Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 17 of 18 Page|D #: 25
V

DocuSi n En e|ope |D: 6AAF14FA-2245~4024-ACE8-E8CEBBQ11770
B_ Contract
_

DES|GNIBU|LD SC-15527~032

16.3 COMMON TEMPORARY SERVICES. The following "Project" common temporary services and/or facilities are for the use of all
project personnel and shall be fumished as herein below noted: '

By this Subcontractor; including but not limited to: Phones.

By otliers; water, electricity. Water and electricity to be provided at the facility, no remote capabilities (i.e., generators) to be provided

16.4 OTHER SPECIAL PROVISIONS.

l. Ccrtitied Payroll weekly
Certitied Payroll lostructions:
Subcontractor is to provide certified payroll copies to the Contractor on a weekly basis beginning with the lirst day worked and shall continue until
the Subcontractors work is complete Subcontractor shall distribute to the following:
- l mail copy of certified payroll and invoice tolbsas.¢li@lzadssisabitil_d_m; mma@bs§daisnbu_\ld_¢am.
- Pay Application can be mailed for wm!ahla@w§icahuildisam
- l original with the invoice to the billing location listed below:
BES Desigu/Birild LLC
Attn: Accounts Payable
PO Box 2263
Fairlrope, AL 36533

If the Subcontractor fails to provide all certitied payrolls and statement of compliance as required wider this subcontracts Section l wage
determination clause, Contractor shall withhold payments to the Subcontractor until such violations have been corrected. Ccrtitied Payroll and
Statement of Compliance of certitied payroll can be submitted on the standard Govemment WH-347 Form which can be found at the US Department
of Labor Website.

l. All submittals are to be received by BES Design/Build LLC, within Ten (10) working days of receipt of a Notiee to Proceed.

2. Cancellation clause on the Certiticate of Insurance shall i'ead: “Should any of the above described policies be cancelled or have any material
changes adversely affecting The BES Design/Build LLC, interest before the expiration date thereof, the issuing company will mail 30 days written
notice to the certificate holder". The BES Design/Build, LLC will be named as additional insured. This certiiicate should be job specitic.

16.5 CONTRACT DOCUMENTS

l. Scope of Work Proposal

2. Project RFP

3. Standard Form 1413

4. Subcontractor Safety Requirements Letter
5. Activity Hazard Analysis Fornr

The terms and conditions of this contract are not to be changed either manual or electronlc. Any changes to
the olflclal printed language of thls contract shall vold the entire agreement

Atlachments are for reference only and do not release the subcontractor noted ln thls contract from the
requirements of this contract or the requlrements of the flow down clauses of the prime contract

IN WlTNESS WHEREOF, the parties hereto have executed this Agreement under seal, the day and year first above
written

ai=.s assign Build, LLc lHP indusoiai. inc. - Liaie neck

766 Middie st 3201 Easi Kiehi Avenue - Po Box 938

Fairhope, Alabama 36532

12/07]2§] 2 ,
DATE

 

 

DocuSth by:
E¢/¢_.B.L.,_ 12/12/ 2017
WSB... °ATE

D¢¢\l$ign¢d by:
ill 12/11/2017
FHCC... DATE

Vice President

 

 

 

0

" Case 5:19-cv-05050-PKH Document 1-2 Filed 03/14/19 Page 18 of 18 Page|D #: 26
DocuSign Envelope lD: 6AAF14FA-22454024-Aceeeaceeag11770

w
l
l "'

_ ` ., Service Disahled \'elslan Owr.ed §mali Business §innn:;l
DES|GN/BU|LD "*

Acknowledgement of New Contract lnstructions

The undersigned has received and reviewed the BES Design Build, LLC, New Contract Packet. The undersigned
understands that these are legal requirements and all forms and submissions must be completed and sent to the
appropriate department at BES Design Build, LLC.

l understand that BES Design Build, LLC must be informed of all 2nd or 3"' Tier contractors and of all suppliers.

 

 

 

 

12/07/2017
Date
john Fitzpatrick IHP Industrial Inc
Fu|l Name Business Name

Vice President
Tit|e

766 Midd|e Street l Fairhope, AL 36532 | 251.990.5778 ph | 251.990.3716 fx
www.besdesignbuild.com

 

